Citation Nr: 1107940	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, to include tendonitis.

2.  Entitlement to service connection for a right knee 
disability, to include tendonitis.

3.  Entitlement to service connection for a right heel 
disability, to include tendonitis.

4.  Entitlement to service connection for a left heel disability, 
to include tendonitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to September 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 Regional Office (RO) in St. 
Petersburg, Florida rating decision, which denied the claims on 
appeal.

The Board notes the Veteran requested a hearing in his December 
2007 substantive appeal, but the Veteran failed to appear for his 
hearing despite proper notice being sent to his last known 
address.  The Veteran has not indicated good cause for missing 
his hearing nor has he requested the hearing be rescheduled.  
Accordingly, the Board deems the Veteran's hearing request 
withdrawn.

The Veteran's claims were remanded by the Board in December 2009.  
The requested development having been completed, the matter once 
again is before the Board for consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a right wrist disability that is etiologically 
related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a right knee disability that is etiologically related 
to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the 
Veteran has a right heel disability that is etiologically related 
to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the 
Veteran has a left heel disability that is etiologically related 
to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.   A right heel disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A left heel disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2005, May 2006, and April 2007 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The April 2007 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
evidence of record indicates that the Veteran has not sought 
treatment for any of the claimed disabilities with VA.  All 
private treatment records identified by the Veteran as relating 
to these claims have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Board remanded the Veteran's claim in December 2009, in relevant 
part, to afford him a VA examination.  During the resulting March 
2010 VA examination, the examiner diagnosed right wrist strain, 
right knee strain, and bilateral plantar fasciitis; however, the 
examiner concluded that none of the above diagnosed disabilities 
were related to or had their onset during the Veteran's military 
service.  As the examiner's report was based on review of the 
Veteran's service treatment records, interview of the Veteran, x-
rays, and physical examination, and provided a sufficient 
rationale for its conclusions, the Board finds the examination 
report and addendum to be thorough, complete, and sufficient upon 
which to base a decision with respect to the Veteran's claim for 
service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  

As such, for the reasons outlined above, the Board finds that 
there has been substantial compliance with its December 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).   
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board notes that for veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  In this case, the evidence of record does not 
indicate, nor has the Veteran claimed, that he has been diagnosed 
with arthritis of the right wrist, right knee, or bilateral 
heels.  As such, application of the above presumptive provision 
is not warranted.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran claims that he has right wrist, right knee, and 
bilateral heel disabilities, specifically tendonitis, that were 
incurred as a result of his military service.  Specifically, the 
Veteran contends that he has recurrent tendonitis in those areas 
due to his military service.  

The Veteran's service treatment records indicate that in February 
1984, he reported pain with running located on the medial aspect 
of both knees near the insertion of the hamstring with the tibia.  
Testing was negative and he was diagnosed with tendonitis.  A 
subsequent February 1984 treatment record indicated that the 
tendonitis was resolving.  June 1983, February 1984, February 
1991 and March 1992 medical examination reports indicated normal 
feet and upper and lower extremities.  At those times, the 
Veteran denied foot problems and noted no right knee or right 
wrist problems, stating that he was in good health.  

A March 1997 medical examination report indicated normal upper 
and lower extremities, but abnormal feet.  Specifically, the 
examiner noted a mild hallux valgus deformity of the right foot.  
At that time, the Veteran stated that he was in good health and 
denied problems with his feet and reported no problems with his 
right knee or right wrist.  In June 1999, the Veteran reported 
that he was in good health and denied swollen or painful joints; 
bone, joint, or other deformity; "trick" or locked knee; or 
foot troubles.  In January 2001, the Veteran complained of 
intermittent pain in his left Achilles tendon.  At that time, the 
Veteran noted injuring both Achilles nine months prior, but that 
the right Achilles problems had resolved.  A January 2001 x-ray 
showed a normal left ankle.  In May 2002, the Veteran's upper and 
lower extremities and feet were normal on examination.  

A June 2004 medical examination report indicated abnormal upper 
extremities, but the abnormality was specifically noted to 
involve the left upper extremity.  The report also indicated 
abnormal lower extremities.  In that regard, the examiner noted 
swelling and decreased range of motion of the knee, but failed to 
specify which knee was involved.  At that time, the Veteran 
reported a history of tendonitis of the right and left knees, the 
bilateral Achilles heel, and the right wrist.  He indicated that 
his right and left knees were occasionally painful and would give 
out.  He also reported bunions on the bilateral feet that caused 
occasional pain.

After service, private treatment records indicate treatment for 
multiple problems, including to the left knee and left wrist, but 
no treatment for the conditions on appeal.  

The Veteran was afforded a VA examination for his joints in 
November 2005.  The examiner noted that the claims file was 
reviewed.  At that time, the Veteran reported recurrent 
tendonitis in both hands, both wrists, both elbows, and both 
knees since 1984.  The Veteran indicated that his in-service 
treatment for those problems was Motrin and physical therapy.  
The Veteran reported an acute flare-up of left wrist joint 
inflammation, but reported no other problems since service.  On 
examination, the Veteran's right wrist appeared normal and had 
full range of motion.  The Veteran's right foot had a bunion on 
the first metatarsal joint, but there were no noted problems with 
either heel.  The report does not indicate physical examination 
of either knee.  Contemporaneous x-rays of the right knee and 
right wrist were normal.  Based on the foregoing, the examiner 
diagnosed recurrent tendonitis involving multiple joints, less 
likely than not inflammatory arthritis.  A subsequent addendum 
noted that the joints affected by the tendonitis included both 
wrists and both knees.

As noted above, the Veteran's claim was remanded to afford him an 
additional VA examination.  The subsequent March 2010 VA 
examination and report indicated review of the medical records 
and claims file.  With respect to the right wrist condition, the 
Veteran reported a history of right wrist pain since the late 
1970s.  The Veteran denied any in-service injury to the right 
wrist, but noted intermittent right wrist pain since separation 
from service.  The pain had increased 2 years previously and 
occurred approximately 2 times per week and lasted a few hours 
each time.  The Veteran stated that he was treating with Motrin 
every 8 hours and wearing a wrist splint 3 times per month.  With 
respect to the right knee condition, the Veteran reported right 
knee pain from 1984 while running in boots in boot camp.  The 
Veteran stated that he had been seen and treated for tendonitis 
at that time.  Thereafter, the Veteran indicated no change in his 
right knee condition, with constant pain ranging from 2 to 7 out 
of 10 and made worse with stairs, weight bearing, and activity.  
The Veteran claimed that his right knee would give way, was 
unstable, painful, stiff, weak, incoordinated, and had decreased 
speed.  With respect to the right wrist, the Veteran reported 
giving way, pain, stiffness, weakness, and tenderness.  On 
examination of the right knee, there was diffuse tenderness, 
clicks or snaps, and subpatellar tenderness.  As to the right 
wrist, it was nontender at rest and had pain with movement only.  
X-rays of the right wrist and right knee were normal.  With 
respect to the Veteran's bilateral heel problems, he reported a 
history of bilateral heel pain beginning in 2000, for which he 
received physical therapy.  Symptoms improved with treatment.  He 
stated that the injury was due to stretching the Achilles 
bilaterally while in service.  The Veteran noted recurrent 
bilateral heel pain that began about 1.5 years previously.  On 
examination, there was evidence of bilateral tenderness over the 
Achilles tendon and heel, but no other noted problems.  X-rays 
were unremarkable.  Based on the foregoing, the examiner 
diagnosed right wrist strain, right knee strain, and bilateral 
plantar fasciitis.  As to etiology, the examiner stated that it 
was not likely that the Veteran's current right wrist, right 
knee, or bilateral heel conditions were related to or had their 
onset during service.  As to rationale, the examiner noted that 
the sole evidence of right wrist problems in service was reports 
of weakness during a June 2004 medical examination; however, the 
examiner noted that contemporaneous examination indicated a 
normal right wrist.  As to the right knee, the examiner noted one 
treatment for tendonitis following a 3 day history of knee pain.  
There were no further complaints, treatment, or diagnosis of 
right knee problems during service.  With respect to the 
bilateral heel condition, the examiner noted treatment for 
Achilles tendonitis in March 2001, but that contemporaneous x-
rays were negative.  There was no other indication of heel 
problems and the Veteran's heels were normal at the time of the 
June 2004 medical examination.

Thus, the Veteran has current right wrist, right knee, and 
bilateral heel disabilities.  The crucial inquiry, therefore, is 
whether the Veteran's current disabilities are related to his 
military service.  Based on the evidence of record, the Board 
concludes they are not.

The Board finds the March 2010 VA examiner's opinions compelling.  
They were based on a thorough review of the Veteran's medical 
history, including an interview with the Veteran and his service 
treatment and post-service medical records, as well as a physical 
examination.  A thorough rationale was provided that is 
consistent with the medical evidence of record.  The Board 
observes the VA examiner noted the Veteran's current right wrist, 
right knee, and bilateral heel disabilities were not likely 
"related" to his military service.  Moreover, as to the current 
right wrist and right knee disabilities, the examiner also opined 
that it was not likely that the disabilities had their onset 
during service.  Given the overall text of the VA examiner's 
opinion, including the in-service and post-service history 
discussed in the record and the rationale provided, the Board 
concludes the term "related" encompasses both "caused by" and 
"aggravated by."  As such, the VA examiner did discuss and 
conclude that the Veteran's right wrist, right knee, and 
bilateral heel disabilities were not likely caused or aggravated 
by his military service.

The Board also acknowledges the Veteran's own assertions that his 
current right wrist, right knee, and bilateral heel tendonitis, 
were was caused by his military service.  Certainly, the Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as subjective complaints of pain, weakness, and 
inflammation of the right wrist, right knee, and bilateral heels, 
and his assertions in that regard are entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  He is not, however, necessarily competent to diagnose 
such disability or to render an opinion as to the cause or 
etiology of any current right wrist, right knee, or bilateral 
heel disability because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  Thus, the Board ultimately 
places far more probative weight on the opinion of the March 2010 
VA examiner, who considered the Veteran's lay reports as to his 
right wrist, right knee, and bilateral heels, but also conducted 
a thorough physical examination and reviewed the service 
treatment records, post-service medical records, and the results 
of diagnostic tests, and concluded that it was not likely that 
any current right wrist, right knee, or bilateral heel 
disabilities were caused or aggravated by military service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

The Board also has considered the November 2005 VA examiner's 
addendum opinion that the Veteran has recurrent tendonitis in his 
bilateral wrists and bilateral knees.  The examiner provided no 
rationale for these conclusions.  Significantly, the examiner 
noted that the service treatment records had not been reviewed.  
The diagnoses appear to have been based solely on the Veteran's 
representations that he has experienced recurrent episodes of 
tendonitis since service.  Indeed, there is no medical evidence 
of recurrent right wrist or right knee tendonitis in the service 
treatment records and physical examination and diagnostic testing 
at the time of the November 2005 VA examination was wholly 
normal.  As discussed above, the Veteran has not been shown to be 
competent to diagnose right wrist, right knee, or bilateral heel 
tendonitis and, as such, a medical opinion based solely on such 
lay representations is of extremely limited probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional). 
 
In summary, the most probative evidence of record indicates that 
the Veteran's current right wrist, right knee, and bilateral heel 
disabilities were not caused or aggravated by his military 
service.  In that regard, the Board places much more weight on 
the opinion of the March 2010 VA examiner who reviewed the claims 
file, conducted physical examination, and reviewed the results of 
various diagnostic tests conducted at that time and previously, 
than on the Veteran's lay assertions that his current right 
wrist, right knee, and bilateral heel disabilities were caused by 
his military service or the unsupported conclusions of the 
November 2005 VA examiner.  As reflected by the discussion above, 
the preponderance of the evidence is against the Veteran's claims 
for service connection.  As such, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist disability, 
to include tendonitis, is denied.

Entitlement to service connection for a right knee disability, to 
include tendonitis, is denied.

Entitlement to service connection for a right heel disability, to 
include tendonitis, is denied.

Entitlement to service connection for a left heel disability, to 
include tendonitis, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


